RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award (this “Award”) is effective the _____ day of
_____________, _____ (the “Date of Grant”) between Nabors Industries, Inc.
(“NII”), acting on behalf of Nabors Industries Ltd. (“NIL” or the “Company”),
and William Restrepo (the “Grantee”).

Upon the Date of Grant, the fair market value of a common share of NIL, par
value $0.05 per share (“Common Share”) was _____________.

RECITALS

Under the Amended and Restated Nabors Industries Ltd. 2016 Stock Plan (the
“Plan”), the Board of Directors (the “Board”) or the Compensation Committee of
the Board (the “Committee”) has determined the form of this Award and selected
the Grantee, an Eligible Recipient, to receive this Award and the Common Shares
that are subject hereto. The applicable terms of the Plan are incorporated in
this Award Agreement by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

RESTRICTED STOCK AWARD

In accordance with the terms of the Plan, the Committee has made this Award and
concurrently issued or transferred to the Grantee Common Shares upon the
following terms and conditions:

Section 1.Number of Shares.  The number of Common Shares granted pursuant to
this Award is _____________.
Section 2.Rights of the Grantee as Shareholder.  The Grantee, as the owner of
the Common Shares issued or transferred pursuant to this Award, is entitled to
all the rights of a shareholder of NIL, including the right to vote, the right
to receive dividends payable either in stock or in cash, and the right to
receive shares in any recapitalization of NIL, subject, however, to the
restrictions stated in this Award Agreement.  If the Grantee receives any
additional shares by reason of being the holder of the Common Shares issued or
transferred under this Award or of any additional shares previously distributed
to the Grantee with respect to the Common Shares issued or transferred under
this Award, all of the additional shares shall be subject to the provisions of
this Award Agreement, including the restrictions set forth in Section 3.
Initially, the Common Shares issued pursuant to this Award and any related
shares will be held in an account maintained with the processor under the Plan
(the “Account”).  At the discretion of NIL, NIL may provide the Grantee with a
certificate for the shares, which would bear a legend as described in Section 5.
Section 3.Restriction Period.  The period of restriction (the “Restriction
Period”) for the Common Shares granted pursuant to this Award (the “Restricted
Shares”) shall commence on the Date of Grant and shall lapse, if at all, as
follows:

(a)The Committee, in its sole discretion, has established target Performance
Goals based on the Company’s Total Shareholder Return (“TSR Targets”), which
will be measured over a three-fiscal-year performance cycle commencing on
_____________ and ending on _____________ (such period, the “Performance

1

--------------------------------------------------------------------------------

Cycle”). Total Shareholder Return (“TSR”) is the percentage increase in the
value of the Common Shares over the Performance Cycle, based on the average
closing price of the Common Shares for the 30 consecutive business days prior to
the start of the Performance Cycle and the average closing price of the Common
Shares for the last 30 consecutive business days in the Performance Cycle.  The
increase is calculated as the sum of (i) the change in the closing price of the
Common Shares and (ii) the value of dividends declared during the Performance
Cycle, assuming such dividends are reinvested in additional Common Shares as of
the date they are declared. The Company’s TSR will be compared to the TSR of the
peer companies set forth on Exhibit A attached hereto (collectively, the “Peer
Group”) to determine the Company’s TSR relative to the Peer Group (“Relative
TSR”).

(b)Restrictions will lapse based upon the Relative TSR, as set forth in the
schedule on Exhibit A attached hereto; provided, however, that if the Company’s
TSR for the Performance Cycle is negative, then the restrictions shall not lapse
as to more than 50% of this Award.  The Committee shall have sole discretion to
determine which Relative TSR level has been achieved (if any) and whether the
restrictions shall lapse on any or all of the Restricted Shares. The Committee’s
determinations pursuant to the exercise of discretion with respect to all
matters described in this paragraph shall be final and binding on the Grantee.
The Committee shall make this determination within 60 days following the end of
the Performance Cycle or as soon as administratively practicable thereafter,
with any lapses to occur as of the date of determination (the “TSR Vesting
Date”).

(c)If, as of the TSR Vesting Date or any other applicable date as set forth in
this Section 3, the Committee determines that restrictions shall lapse for less
than 100% of the Restricted Shares, neither the Grantee nor any of his heirs,
beneficiaries, executors, administrators or other personal representatives shall
have any further rights whatsoever in or with respect to any of the remaining
Restricted Shares and all such shares and any related shares will terminate
automatically without any further action by the Company and will be forfeited
without further notice and at no cost to the Company.

(d)In the event of a Change in Control of NIL (as defined in the Executive
Employment Agreement by and between NIL, NII and the Grantee effective as of
January 2, 2020, as amended from time to time (the “Employment Agreement”)),
notwithstanding anything to the contrary in the Employment Agreement, 100% of
the unvested Restricted Shares held by the Grantee shall become vested
immediately.

(e)In the event of the Grantee’s Termination due to the Grantee’s death or
Disability (as defined in the Employment Agreement), 50% of the unvested
Restricted Shares held by the Grantee or his designated beneficiary (as
applicable) shall become vested on the TSR Vesting Date.

(f)In the event of the Grantee’s Termination either due to the Grantee’s
Constructive Termination Without Cause or by the Company Without Cause (each as
defined in

2



--------------------------------------------------------------------------------

the Employment Agreement), 50% of the unvested Restricted Shares held by the
Grantee shall become vested on the TSR Vesting Date.

(g)Anything herein notwithstanding, in the event of the Grantee’s Termination by
the Company for Cause or by the written voluntary resignation of the Grantee
(each as defined or contemplated, as applicable, in the Employment Agreement),
the Grantee shall forfeit any Restricted Shares to the extent the restrictions
on those shares have not lapsed as of the date the Grantee’s employment is
terminated.

(h)Upon the release of the Restricted Shares from the restrictions, the
Restricted Shares held by the Grantee or his designated beneficiary (as
applicable) shall be distributed to the Grantee or his designated beneficiary
(as applicable). No fractional Common Shares will be issued. If the calculation
of the number of Common Shares to be issued results in fractional shares, then
the number of Common Shares will be rounded up to the nearest whole Common
Share.

Section 4.Terms and Conditions.  This Award is subject to the following terms
and conditions:

(a)During the Restriction Period, the Grantee must not, voluntarily or
involuntarily, sell, assign, transfer, pledge or otherwise dispose of any
unvested portion of this Award. Any attempted sale, assignment, transfer, pledge
or other disposition of any unvested portion of this Award, whether voluntary or
involuntary, shall be ineffective and NIL (i) shall not be required to transfer
the Common Shares, (ii) may impound any certificates for the Common Shares or
otherwise restrict the Grantee’s Account and (iii) shall hold the certificates
until the expiration of the Restriction Period.

(b)Except as otherwise expressly provided herein, this Award is subject to, and
NII and the Grantee agree to be bound by, all the terms and conditions of the
Plan, as it may be amended from time to time in accordance with its terms.
 Pursuant to the Plan, the Board or the Committee has the authority to interpret
and construe the Plan and this Award Agreement, and is authorized to adopt rules
and regulations for carrying out the Plan.  Further, the parties reserve the
right to clarify or amend the terms of this Award on mutually acceptable terms
in any manner which would have been permitted under the Plan as of the Date of
Grant. The Grantee acknowledges that the Grantee has been provided with a copy
of the Plan, and a copy of the Plan in its present form is posted on the
Company’s intranet site and is also available for inspection during business
hours at NII’s principal office.

Section 5.Lapse of Restrictions.  Upon the expiration of the Restriction Period
with respect to any of the Common Shares issued under this Award without the
forfeiture thereof, all restrictions shall terminate on the related shares, and
the Grantee shall be entitled to transfer the shares from the Account or receive
certificates without the legend prescribed in Section 6.

3



--------------------------------------------------------------------------------

Section 6.Legend on Certificates.  Any certificate evidencing ownership of
Common Shares issued or transferred pursuant to this Award that is delivered
during the Restriction Period shall bear the following legend on the back side
of the certificate:

These shares have been issued or transferred subject to a Restricted Stock Award
Agreement and are subject to substantial restrictions, including but not limited
to, a prohibition against transfer, either voluntary or involuntary, and a
provision requiring transfer of these shares to Nabors Industries Ltd. without
any payment in the event of termination of the employment of the registered
owner, all as more particularly set forth in the Restricted Stock Award
Agreement, a copy of which is on file with  Nabors Corporate Services, Inc.

At the discretion of NIL, NIL may hold the Common Shares issued or transferred
pursuant to this Award in an Account as described in Section 2, otherwise hold
them in escrow during the Restriction Period, or issue a certificate to the
Grantee bearing the legend set forth above.

Section 7.Employment with NIL.  Nothing in this Award Agreement or in the Plan
shall confer upon the Grantee the right to continued employment with NIL or any
of its subsidiaries.
Section 8.Section 83(b) Election.  If the Grantee makes an election pursuant to
Section 83(b) of the Code (“Section 83(b)”), the Grantee shall promptly (but in
no event after 30 days from the Date of Grant) file a copy of such election with
NIL, and cash payment for taxes shall be made at the time of such election. The
Grantee, by accepting this Award, acknowledges (a) that the Grantee has been
advised to consult with a tax advisor regarding the tax consequences of this
Award and (b) that timely filing a Section 83(b) election (if the Grantee
chooses to do so) is the Grantee’s sole responsibility, even if the Grantee
requests NIL or any Affiliate or any of their respective managers, directors,
officers, employees or authorized representatives (including attorneys,
accountants, consultants, bankers, lenders, prospective lenders and financial
representatives) to assist in making such filing or to file such election on the
Grantee’s behalf.
Section 9.Withholding Tax.  Before NIL removes restrictions on the transfer or
delivers a certificate for Common Shares issued or transferred pursuant to this
Award that bears no legend or otherwise delivering shares free from restriction,
the Grantee shall be required to pay to NIL or its designated Affiliate the
amount of federal, state or local taxes, if any, required by law to be withheld
(“Withholding Obligation”). Subject to any Company policy in effect from time to
time, upon vesting of this Award, NIL will withhold the number of Common Shares
required to satisfy any Withholding Obligation, and provide to the Grantee a net
balance of Common Shares (“Net Shares”) unless NIL receives notice not less than
five days before any Withholding Obligation arises that the Grantee intends to
deliver funds necessary to satisfy the Withholding Obligation in such manner as
NIL may establish or permit. Notwithstanding any such notice, if the Grantee has
not delivered funds within 15 days after the Withholding Obligation arises, NIL
may elect to deliver Net Shares.  If Common Shares are used to pay all or part
of the Withholding Obligation, the Fair Market Value of the Common Shares
withheld shall be determined as of the date of withholding and the maximum
number of Common Shares that may be withheld shall be the number of Common
Shares which have a Fair Market Value on the date of withholding equal

4



--------------------------------------------------------------------------------

to the aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, foreign and/or local tax purposes,
including payroll taxes, that may be utilized (and which may be limited to flat
rate withholding) without creating adverse accounting, tax or other consequences
to the Company or any Affiliate, as determined by the Committee in its sole
discretion.  The Grantee acknowledges that there may be adverse tax consequences
upon the receipt, vesting or disposition of the Common Shares and that the
Grantee has been advised, and hereby is advised, to consult a tax advisor. The
Grantee represents that the Grantee is in no manner relying on the Board, the
Committee, the Company, any Affiliate or any of their respective managers,
directors, officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.
Section 10.Notices and Payments.  Any notice to be given by the Grantee under
this Award Agreement shall be in writing and shall be deemed to have been given
only upon receipt by the Stock Plan Administrator of Nabors Corporate Services,
Inc. at the offices of Nabors Corporate Services, Inc. in Houston, Texas, or at
such address as may be communicated in writing to the Grantee from time to time.
 Any notice or communication by NIL or NII to the Grantee under this Award
Agreement shall be in writing and shall be deemed to have been given if sent to
the Grantee’s e-mail address maintained by the Company or any of its
subsidiaries, made through the employee portal maintained by the Company or any
of its subsidiaries, or if mailed or delivered to the Grantee at the address
listed in the records of NIL or at such address as specified in writing to NIL
by the Grantee.
Section 11.Waiver.  The waiver by NIL of any provision of this Award Agreement
shall not operate as, or be construed to be, a waiver of the same or any other
provision hereof at any subsequent time for any other purpose.
Section 12.Termination or Modification of Restricted Stock Award.  This Award
shall be irrevocable except that NIL shall have the right to revoke it at any
time during the Restriction Period if it is contrary to law or modify it to
bring it into compliance with any valid and mandatory law or government
regulation. Upon request in writing by NIL, the Grantee will tender any
certificates for amendment of the legend or for change in the number of Common
Shares issued or transferred as NIL deems necessary in light of the amendment of
this Award. In the event of revocation of this Award pursuant to the foregoing,
NIL may give notice to the Grantee that the Common Shares are to be assigned,
transferred and delivered to NIL as though the Grantee’s employment with NIL
terminated on the date of the notice in accordance with Section 3(g) hereof.
Section 13.Governing Law & Severability.  Except as provided for below, the Plan
and all rights and obligations thereunder shall be construed in accordance with
and governed by the laws of the State of Delaware.  If any provision of this
Award Agreement should be held invalid, the remainder of this Award Agreement
shall be enforced to the greatest extent permitted by applicable law, it being
the intent of the parties that invalid or unenforceable provisions are
severable, but before such severance occurs, the parties request any court of
competent jurisdiction to reform the offending provision to allow it to be
enforced in a reasonable fashion.
Section 14.Entire Agreement.  This Award Agreement, together with the Plan,
contains the entire agreement between the parties with respect to the subject
matter and supersedes any and

5



--------------------------------------------------------------------------------

all prior understandings, agreements or correspondence between the parties;
provided, however, that, except as specifically provided herein, the terms of
this Award Agreement shall not modify and shall be subject to the terms and
conditions of any written employment, consulting and/or severance agreement
between the Company (or any Affiliate) and the Grantee in effect as of the date
a determination is to be made under this Award Agreement.
Section 15.Dispute. Any dispute, controversy or claim arising out of, or
relating to, this Award Agreement or the breach, termination or invalidity
thereof shall be settled by arbitration before a single arbitrator in accordance
with the rules of the American Arbitration Association.  The place of
arbitration shall be at Houston, Texas.  Nothing herein shall preclude either
party from seeking in a court of competent jurisdiction injunctive relief or
other provisional remedy in case of any breach hereof. The losing party shall
bear all the costs of any proceeding including reasonable attorney’s fees.
Section 16.Place of Performance; Venue.  The place of performance for this Award
is and shall be Harris County, Texas; and venue for any action to enforce any
term of this Award Agreement by injunctive relief or other provisional remedy
(as provided for by Section 15 of this Award Agreement) shall lie in Harris
County, Texas.
Section 17.Insider Trading/Market Abuse Laws. The Grantee acknowledges that the
Grantee may be subject to insider trading restrictions and/or market abuse laws
in applicable jurisdictions, including the United States and the Grantee’s
country (if different), which may affect the Grantee’s ability to acquire or
sell Common Shares or ability to otherwise receive Common Shares pursuant to an
award under the Plan during such times as the Grantee is considered to have
“material non-public information” or other “inside information” regarding the
Company or any Affiliate. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Grantee acknowledges that it is
the Grantee’s responsibility to be informed of and compliant with such
regulations, and should consult the Grantee’s personal advisor regarding such
matters.
Section 18.Satisfaction of Obligations Under Employment Agreement.
 Notwithstanding anything to the contrary in the Employment Agreement, by
accepting this Award, the Grantee acknowledges and agrees that this Award (in
combination with any other award of Restricted Stock granted on the Date of
Grant providing for vesting based on TSR Targets) is in full satisfaction of the
obligations of NII and NIL pursuant to Section 3.1(d) of the Employment
Agreement with respect to the Performance Cycle commencing on _________________.



6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Award Agreement
as of the day and year first written above.

NABORS INDUSTRIES, INC.

By:‌

GRANTEE

‌

WILLIAM RESTREPO





7



--------------------------------------------------------------------------------

Exhibit A

Peer Group

The Peer Group is comprised of Halliburton Co.; Baker Hughes Company; Valaris
plc.; Weatherford International plc; Diamond Offshore Drilling Inc.; Noble
Corporation; Helmerich & Payne, Inc.; Superior Energy Services, Inc.;
Patterson-UTI Energy, Inc.; Schlumberger Limited; TechnipFMC plc.; National
Oilwell Varco, Inc.; and Transocean Ltd. The Peer Group may be adjusted by the
Committee from time to time during or at the conclusion of the Performance
Cycle, in its sole discretion after consultation with the Grantee, in the event
any of the companies in the Peer Group cease to be publicly traded or in
response to a merger, consolidation or divestiture activity amongst companies,
available public reporting or other events actually or potentially affecting the
composition of the Peer Group.

Relative TSR Payout

RELATIVE TSR RANK

PERCENTAGE OF
RESTRICTED SHARES
EARNED

1, 2 or 3

100%

4

80%

5

70%

6

60%

7

55%

8

50%

9

45%

10

40%

11

30%

12

25%

13 or 14

0%



1



--------------------------------------------------------------------------------